Mr. Chief Justice Parmer, dissenting: Conceding that preserving the evidence of instruments required to be recorded may be more expeditiously and cheaply done by the photographic process, authority to so preserve them should come from the legislature and not from a court. By the act of 1874 deeds and other instruments entitled to be recorded were required to be recorded in a well-bound book provided for that purpose. The only method then known of recording instruments was to transcribe them in a book. If the photographic method had then been known it would have been competent for the legislature to authorize that method. It did not know anything about that process, and so required the evidence of deeds and other instruments to be recorded, — not photographed,— in the only way then known. Application should have been made to the legislature, and not to a court, to change the statute. I regard this decision as a plain usurpation of legislative power.